Title: To Thomas Jefferson from Albert Gallatin, 12 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                     
                            Treasury Department Decer. 12th 1807
                        
                        The owners of the Connecticut reserve, which by law extends 120 miles west of the western boundary of
                            Pennsylvania have themselves surveyed their southern & western boundaries. Mr Seth Pease was the surveyor employed by
                            them. The Surveyor General of the United States, having no instruments of sufficient accuracy to ascertain the latitude of
                            the Southern boundary, (41.°), has left a margin of about a mile in breadth between the boundary as surveyed by the owners
                            aforesaid & the northern line of the lands which we are going to offer for sale. As to the length of the lines, it
                            appears that Mr Pease’s admeasurement is about a mile and half longer than that made by the Surveyor General’s deputies.
                        The owners of the reserve are very anxious, in order to be enabled to divide with security their lands that
                            the boundaries should be definitively settled. So far as relates to the latitude I would not see any objection to taking
                            Mr Pease’s line, because we have no near prospect of obtaining instruments superior to his, and because that part of the
                            line which lies East of the Muskingum has been in fact accepted ten years ago. In order to determine the length, I would
                            propose that the Surveyor General should appoint an able deputy to measure it again in concert with an agent of the
                            Connecticut lands; it being understood that the standard length of the chain shall be fixed by the said Surveyor General
                            according to the law of 1796 & be accepted by the owners of the said Connecticut reserve.
                        The whole subject is now respectfully submitted to you for your decision.
                  I have the honor to be respectfully Sir
                            Your obedt. Sert.
                        
                            Albert Gallatin
                     
                        
                        
                             The correspondence on that subject is enclosed. 
                        
                    